Citation Nr: 1818416	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for loss of balance due to VA medical treatment for excision of a neck mass on April 1, 2009. 


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for loss of balance due to VA medical treatment for excision of a neck mass on April 1, 2009 is denied.


FINDING OF FACT

The Veteran did not sustain additional disability manifested by loss of balance as a result of training, hospital care, medical or surgical treatment, or an examination by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for loss of balance have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from May 1970 to April 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  

The Veteran and his wife provided testimony at a November 2017 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C. § 1151 for loss of balance due to VA medical treatment for excision of a neck mass on April 1, 2009.  Specifically, he has stated that, during the procedure, he experienced what felt like an electrical shock going up the back of his head; he believes that the doctor performing the procedure hit a nerve, and this is what caused the "shock" sensation.  He states that when he attempted to get up after the procedure, he experienced a loss of balance along with chest pain, and that ever since the procedure, he has experienced recurrent episodes of loss of balance.  He believes that the doctor performing the procedure damaged a nerve in his neck, and that this damage caused his loss of balance.  He also avers that the attending physician, Dr. F., was negligent in allowing a resident physician, Dr. A., to perform the procedure, that they were not prepared for the procedure in that they did not have enough medication on hand, and that they showed indifference to the Veteran's medical problems following the procedure.  See VA Form 21-4138 dated July 20, 2009 and notice of disagreement dated February 22, 2010.  

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.358(a). 

To be awarded compensation under section 1151, a claimant must show that (1) VA treatment (or other qualifying event) resulted in additional disability, and that (2) the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

To determine whether additional disability exists, the claimant's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained, upon which the claim is based, is compared to the claimant's condition after such treatment, examination, or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

Reviewing the most relevant evidence of record, on April 1, 2009, VA outpatient treatment records show that the Veteran underwent excision of a mass on his neck, performed by a surgical resident, Dr. A., who indicated that he consulted with the supervising practitioner of record, Dr. F., an ENT physician, prior to performing the procedure.  Following the procedure, the Veteran complained of chest pain and loss of balance; he also reported experiencing nausea and feeling as though he was about to pass out.  He was placed on a stretcher, given nitroglycerin with no improvement, and transferred to the emergency room.

Once at the emergency room, a neurologist evaluated him and opined that his symptoms were likely related to transient orthostatic changes versus a vasovagal response to pain or prolonged sitting position.  While deemed less likely to be manifestations of an acute ischemic stroke, the neurologist ordered a head CT, which was negative.  The Veteran was admitted to the hospital for several days for observation, during which time a cardiologist ruled out a cardiologic etiology.  An MRI was normal and, in particular, demonstrated no vascular abnormalities in the neck and intracranially and no signs to suggest vascular dissection.  Upon discharge on April 4, 2009, the Veteran was diagnosed with dizziness with an etiology that was unclear but seemed to be related to mild orthostasis.  

On April 15, 2009, Dr. F., the supervising ENT physician, saw the Veteran for follow-up and noted that he continued to experience dizziness and unsteadiness.  The doctor stated that if the symptoms persisted, he would need an audiology consultation, but that he suspected that the etiology was related to cervical vertigo.

On April 24, 2009, Dr. F. wrote that he spent a considerable amount of time reviewing the Veteran's VA treatment records in an attempt to determine the etiology of his dizziness and unsteadiness.  The doctor stated that the three centimeter scar in the midline of the upper neck and specific surgical procedure performed on April 1, 2009 should not related to persistent symptoms of dizziness and unsteadiness, reasoning that the entire operative field was far removed from the vestibular system.  Nonetheless, since the Veteran's symptoms persisted, he ordered an audiological consultation.  

In the meantime, the Veteran saw a physical medicine and rehabilitation specialist, Dr. C.F., and reported that he was unable to walk secondary to loss of balance and vertigo, and was unable to propel a manual wheelchair secondary to cardiac issues.  After conducting a thorough physical and neurological examination, Dr. C.F. concluded that the Veteran had demonstrable impairment in all four limbs, and that the major contribution of such impairment was polyneuropathy affecting all four extremities, along with positive diastolic dysfunction of cardiac origin contributing to functional impairment.  

On May 9, 2009, Dr. F., the ENT physician, wrote that VNG testing performed the day prior revealed a normal response to caloric stimulation, and there was no evidence of spontaneous or positional nystagmus.  Thus, Dr. F. concluded that there was no objective evidence that a vestibular disorder was present as the cause of the Veteran's loss of balance.  The doctor further stated that he was unable to ascertain any possible nexus between the surgical removal of the cyst behind the patient's neck and his current symptoms of dizziness/unsteadiness.  Dr. F. then stated that he agreed with Dr. C.F.'s explanation of the current symptoms, particularly in light of the results of the recent VNG report, and suggested that a neurology consultation might shed more light on the situation.

At a June 4, 2009 neurology consultation, the Veteran reported experiencing shocking sensation/pain radiating to the occipital and parietal area towards the end of the April 2009 excision of the neck cyst.  Since then, the Veteran reported experiencing a constant, low-grade dizziness/dysequilibrium sensation that was exacerbated with activities, especially with bending down and large movements of the head, and that lasted for hours.  He described the dizziness as a "flu-like headache," dull, a floating/air headedness, and a feeling of detachment from his surroundings.  He stated he also experienced this sensation when taking hydrocodone.  He also reported a light-headed dizziness with pressure/hot water against the occipital region and over his neck scar.  Examination of the cranial nerves was normal, and motor examination was normal.  Sensation was decreased in the extremities.  Romberg was negative.  The neurologist, Dr. C., noted the normal head and neck CT and unremarkable MRI of the brain in April 2009, as well as the normal VNG study.  Dr. C. assessed dizziness of unclear etiology, noting that the April 1, 2009 ENT procedure was superficial to the muscle layer, and that CT/MRI/MRA studies only showed edema/air in the soft tissue.  The neurologist stated that the April 2009 procedure was unlikely to disturb the cranial nerves, spinal cord, or cerebellum.  Further, the Veteran denied fevers, and his WBC had not been elevated, so subacute bleeding of the brain/meninges did not seem likely.  Dr. C. offered the Veteran a lumbar puncture to assess whether there was any inflammation of his spinal fluid, noting that the chance of a positive finding was very small, but the Veteran declined in light of the risks associated with the procedure.

In August 2009, the Veteran was admitted to the hospital after taking an oral beta-blocker, Coreg, and within thirty minutes, began experiencing light headedness and a decrease in his blood pressure.  The clinician assessed dizziness in the setting of hypotension, which was likely secondary to Coreg, with contributing factors of possible diabetic autonomic insufficiency.  His history of dizziness following the April 2009 ENT procedure was noted and indicated likely to be vasovagal.  

In January 2010, the Veteran was afforded a VA ENT examination, conducted by Dr. F., his treating ENT physician, to evaluate the etiology of his loss of balance.  He stated that the problem with dizziness and unsteadiness had persisted to the present, and that he experienced these symptoms whenever he bent over, stood, looked down, stood with his eyes closed, engaged in significant activity, or whenever he was in the shower and water hit the back of his neck.  The examiner reviewed the claims file, including service treatment and post-service treatment records, noting a history of dysequilibrium in 2002, as well as the progression of loss of balance following the April 2009 ENT procedure and negative ENT and neurological examinations, discussed above.  Dr. F. was unable to find a nexus between his complaints of dizziness/unsteadiness representing a possible vestibular disorder and his service-connected diabetes, reasoning that current medical literature would not support such a nexus.  The doctor further stated that there appeared to be no plausible explanation or rationale that might provide a nexus between the Veteran's complaint of dizziness/unsteadiness and the surgical procedure performed on April 1, 2009, reasoning that all work-up for the dizziness and unsteadiness had been negative, including all imaging studies and the most recent VNG study.  While Dr. F. stated that he would not deny that the Veteran has symptoms of dizziness and unsteadiness, he noted that no physician who had evaluated the Veteran had been able to explain how the procedure performed on April 1, 2009 might have resulted in his subjective symptoms of dizziness/unsteadiness.  The doctor further stated that since he was involved in the clinical management of this Veteran, particularly subsequent to the operative procedure performed in April 2009, he did not feel that it would be appropriate for him to provide an opinion as to whether or not the Veteran's complaint of dizziness might be related to the operative procedure, and that, should VA request such an opinion, they should refer the Veteran to a different facility.  

In June 2014, the Veteran reported that he had fallen from a ladder in May 2014 and had hit his head.  Over the next week, he experienced symptoms of loss of balance, nausea, headaches, and worsened memory.  A CT of the head did not reveal any hemorrhaging or other acute findings.  The clinician assessed a mild concussion as well as loss of balance, which he stated was likely multifactorial secondary to spine, hip, and nausea from a hiatal hernia.  The Veteran was referred to audiology for further work-up, but he declined further testing, stating he was aware of his limitations.

In January 2015, the Veteran described spells of vertigo that first occurred one week prior.  The spells started with shortness of breath and chest pain, and then the room began to spin.  He was left with residual gait difficulty.  Examination was largely unremarkable.  The neurologist felt that the symptoms were not manifestations of a stroke, but noted that he had lower extremity hyporeflexia that was likely from long-standing diabetes.  The doctor suspected that the episodes were functional, but recommended a repeat brain MRI, as well as a check of orthostatic vital signs to check for dysautonomia as a sequelae of long-standing diabetes.  

In May 2015, the Veteran reported that he had stopped drinking coffee, and was no longer having acute episodes of tremors and dizziness.  It does not appear that the brain MRI recommended in January of that year was conducted.

He was afforded a VA examination in April 2017.  The examiner noted the history of the April 2009 procedure and subsequent symptoms, but also that the Veteran's history was complicated by multiple microvascular comorbidities such as diabetes melitis Type I, hypertension, and cardiovascular disease.  The Veteran stated that he had spinning type vertigo in the past, and that the "loss of balance" experienced since April 2009 was not the same.  He had a walker with him, but was able to ambulate well without it.  Romberg test was negative.  The VA examiner concluded that, while he no doubt had current loss of balance, after review of records and examination, his loss of balance was not likely due to excision of a neck mass in April 2009.  The examiner noted that multiple tests following the April 2009 procedure, including CT/MRI/MRA, did not indicate any complications from the procedure.  A VNG performed in May 2009 revealed no vestibular abnormality to explain the loss of balance.  Further, the Veteran had many microvascular comorbidities which are all known risk factors for TIA and stroke, which the Veteran had now gone on to have as evidenced by treatment records showing a diagnosis of TIA in November 2010.  The examiner stated that his more recent events of TIA are what likely have contributed to his loss of balance and need for assistance with ambulation.  

An addendum VA medical opinion was obtained in August 2017 from a different examiner.  The VA examiner also opined it is less likely than not that the Veteran developed an additional disability as a result of his April 2009 neck mass excision.  The examiner noted a complicated medical history to include systemic endocrine disease (1975) with past medical history of diabetes mellitus, type I (uncontrolled despite insulin use), diabetic peripheral neuropathy, nephropathy, cardiovascular disease, hypertension, thyroid deficiency, anemia secondary to chronic kidney disease, stage IV (renal failure 2005), hypercholesterolemia, and hyperlipidemia.  Moreover, the 2002 ENT clinical records demonstrated a long-standing past medical history of dizziness, vertigo, and unsteadiness.  Objectively, the examiner noted that there were numerous neurologic, internal medicine, and acoustic tests without conclusive etiological evidence for his subjective complaints of dizziness and loss of balance, citing to several 2002 test results.  Further, reviewing the April 2009 surgical notes, the Veteran underwent the removal of a superficial midline posterior neck mass after informed consent and appropriate medical clearance.  In accordance with Dr. C.'s June 2009 note, removal of the posterior mass was superficial to the muscle layers and therefore less likely than not disturbing of the deep neurologic structure, such as the cranial nerves, spinal cord, or cerebellum moieties.  The procedure was uneventful.  Further, the subsequent four day hospital admission included an extensive work-up, to include clinical, diagnostic, and radiologic testing and post-admission follow-up appointments in the ENT clinic, new ENG study (normal in May 2009) with bithermal caloric study (slightly increased as compared to October 2002) and audiometric testing (bilateral high frequency sensory neural hearing loss), along with internal medical care of his diabetes.   The neurologist, Dr. C., opined that  the etiology of the Veteran's complaint of dizziness was unclear.  The VA examiner also stated that the loss of balance was not caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in providing the April 2009 procedure or not reasonably foreseeable because appropriate pre-, intraoperative, and post-operative care was administered as well as immediate emergency room, hospital admission, in-house hospital stay and post-hospital follow-up clinical care and testing for the Veteran's subjective complaints of vestibular imbalance.  The VA examiner stated that her opinion was based on a comprehensive review of the claims file, medical evidence from the clinical file, lay statements, CAPRI, and current medical literature.

At the November 2017 Board hearing, the Veteran emphasized that the medical records demonstrated that his loss of balance symptoms did not begin until immediately after the April 2009 ENT procedure, and that they were distinct from the episodes of vertigo he experienced in 2002.  He also submitted an article entitled "8 Signs You Might Have Nerve Damage," which indicates that 30 percent of neuropathy cases are idiopathic, and signs of nerve damage include stumbling and falling a lot, lack of coordination, failure to sense position of the body, and intense headaches that feel like electrical shocks.  

First, the Board finds that the Veteran does have additional disability manifested by loss of balance since the April 2009 procedure.  The medical evidence of record demonstrates that these symptoms began immediately following the procedure and continued thereafter.  

However, while the Veteran has loss of balance, there is no medical opinion that purports to relate the disorder to the April 2009 ENT procedure or to any episode of VA medical treatment.  The Veteran's lay assertions are the only evidence in favor of such a relationship. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of loss of balance to nerve damage resulting from excision of a neck mass is not the equivalent of relating a broken bone to a specific injury.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements, and those of his siblings, insofar as they purport to establish such a relationship, are not competent medical evidence. 

The only competent evidence provided by the Veteran is his description of the onset of symptoms, a matter which is capable of lay observation.  While establishing a temporal correspondence in the onset of symptoms and VA treatment is generally sufficient evidence to obtain a medical opinion as to actual causation (which has been accomplished in this case), it is not sufficient evidence to establish actual causation or to render such causation at least as likely as not.  VA care must result in additional disability, not just correspond in time with its onset.  As already discussed, competent evidence of causation, as opposed to mere coincidence, is required.  Here, overwhelming preponderance of the competent medical evidence demonstrates that there is no nexus between the Veteran's loss of balance and the April 2009 excision of the neck mass or any other episode of VA medical treatment, as shown by the opinions of Dr. F. outlined in the May 2009 treatment note and January 2010 VA examination report, the June 2009 neurology note, the April 2017 VA examination report, and the August 2017 VA medical opinion, discussed in detail above.  Based on the evidence of record, the Board finds that a preponderance of the evidence is against a finding of actual causation of additional disability manifested by loss of balance by VA medical care. 

As there is no actual causation, the question of proximate cause need not be addressed.  Mangham, 23 Vet. App. at 287-88; Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).  However, the Board notes that this is also a medical question for which there is no competent evidence in favor of the claim, for the reasons discussed above. 

The Board acknowledges the Veteran's statements that he did not experience loss of balance before the April 2009 procedure and that the loss of balance is distinct from symptoms he experienced in 2002, and the statements of his siblings that corroborate that the symptoms were not present prior to the procedure.  To the extent that such statements are related to the existence of additional disability, the Board has found additional disability to be present in this case for the reasons described above.  However, the claim is denied herein because the element of actual causation has not been met.  For the reasons also already described above, neither the Veteran nor his siblings have been found to be competent to address the question of etiology of his loss of balance.   

In sum, while the Veteran has loss of balance, a preponderance of the evidence is against any relationship of causation or aggravation between the excision of a neck mass in April 2009, or any other VA treatment, and the incurrence of any disorder manifested by loss of balance.  Accordingly, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C. § 1151 for loss of balance is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a June 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and opinions, and the Veteran's statements, including his testimony at the November 2017 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2017 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, the Veteran was afforded a VA examination in April 2017, and a VA addendum opinion was obtained in August 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The April and August 2017 VA examination and opinion also substantially comply with the Board's March 2017 remand directives.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Texas Veterans Commission


Department of Veterans Affairs


